[Cite as Stewart v. Hickory Hills Apts., 2015-Ohio-5046.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

SUSAN STEWART, et al.                                       C.A. No.   14CA0038-M

        Appellants

        v.                                                  APPEAL FROM JUDGMENT
                                                            ENTERED IN THE
HICKORY HILLS APARTMENTS                                    MEDINA MUNICIPAL COURT
                                                            COUNTY OF MEDINA, OHIO
        Appellee                                            CASE No.   13 CVI 00913

                                  DECISION AND JOURNAL ENTRY

Dated: December 7, 2015



        MOORE, Judge.

        {¶1}     Plaintiffs, Alden and Susan Stewart, appeal from the decision of the Medina

Municipal Court. This Court affirms.

                                                       I.

        {¶2}     In 2013, the Stewarts filed a complaint against Hickory Hill Apartments L.P.

(“Hickory Hill”), in which they alleged that Hickory Hill had overcharged them for damages to

an apartment in which the Stewarts had previously resided. The Stewarts claimed that Hickory

Hill had wrongfully assessed the Stewarts $1002.51 in damages, for which Hickory Hill withheld

the entirety of the Stewarts’ $530 security deposit and instituted a collection action to obtain the

balance. The Stewarts requested judgment in the amount of $1060, which included statutory

damages pursuant to R.C. 5321.16.

        {¶3}      The case proceeded to a hearing before a magistrate.        In her decision, the

magistrate entered judgment in favor of the Stewarts in the amount of $6. The Stewarts objected
                                                  2


to the magistrate’s decision. Thereafter, the Stewarts filed a motion requesting the trial court “to

waive and tax as cost the preparation of a transcript[.]” The trial court declined to order that a

transcript be provided at no expense, but stated that it would “consider a future request for

alternative means of providing a transcript” after the magistrate prepared a complete report,

including findings of fact and conclusions of law.

        {¶4}    On December 17, 2013, the magistrate issued a new magistrate’s decision, which

included findings of fact and conclusions of law. In this decision, the magistrate rendered

judgment in favor of the Stewarts in the amount of $2.49.            The Stewarts objected to the

December 17, 2013 magistrate’s decision. The trial court then issued a judgment entry noting, in

part, that no transcript of the evidence submitted to the magistrate had been filed with the trial

court, and neither party sought leave to provide the court with alternative technology for its

review in accordance with Civ.R. 53(D)(3)(b)(iii). The trial court adopted the magistrate’s

decision and granted judgment in favor of the Stewarts in the amount of $2.49. The Stewarts

timely appealed. The Stewarts now present two assignments of error for our review.

                                  ASSIGNMENT OF ERROR I

        [THE] TRIAL COURT VIOLATED [THE STEWARTS’] DUE PROCESS AND
        ABUSED ITS D[I]SCRETION IN DENYING [THE STEWARTS’] REQUEST
        FOR A TRANSCRIPT AT [THE] TIME OF MAGISTRATES OBJECTIONS
        (sic.)[.]

        {¶5}    In their first assignment of error, the Stewarts argue that the trial court abused its

discretion by denying their request for a transcript to be prepared at no cost or to be taxed as

court costs. We disagree.

        {¶6}    We first note that the Stewarts have appeared pro se before this Court and in the

trial court. With respect to pro se litigants:
                                                 3


       [P]ro se litigants should be granted reasonable leeway such that their motions and
       pleadings should be liberally construed so as to decide the issues on the merits, as
       opposed to technicalities. However, a pro se litigant is presumed to have
       knowledge of the law and correct legal procedures so that he remains subject to
       the same rules and procedures to which represented litigants are bound. He is not
       given greater rights than represented parties, and must bear the consequences of
       his mistakes. This Court, therefore, must hold [a pro se appellant] to the same
       standard as any represented party.

(Internal citations omitted.) Sherlock v. Myers, 9th Dist. Summit No. 22071, 2004-Ohio-5178, ¶

3; Countrywide Home Loans Servicing, L.P. v. Murphy-Kesling, 9th Dist. Summit No. 25297,

2010-Ohio-6000, ¶ 4.

       {¶7}    Here, although the Stewarts appear to make extraneous arguments in support of

their first assignment of error, this Court has held that “an appellant’s assignment of error

provides this Court with a roadmap to guide our review.”         (Internal quotations and citations

omitted.) State v. Lidge, 9th Dist. Summit No. 26387, 2012-Ohio-5398, ¶ 8. Accordingly, we

will confine our discussion to whether due process required the trial court to provide the Stewarts

with a transcript of the magistrate’s hearing.

       {¶8}    The Stewarts, in order to support their first set of objections to the magistrate’s

decision, requested the trial court to order that the transcript be prepared at public expense or

taxed as costs. In support, they maintained that they were indigent and entitled to a transcript of

the proceedings pursuant to Griffin v. Illinois, 351 U.S. 12 (1956). However, Griffin pertained to

the right of an indigent criminal defendant to obtain a copy of a transcript at the State’s expense.

See Griffin at 13-15. Unlike criminal cases, due process does not necessarily require that

indigent civil litigants be provided trial transcripts at the State’s expense. Burton Carol Mgt.,

L.L.C. v. Tessmer, 11th Dist. Lake No. 2015-L-035, 2015-Ohio-4321, ¶ 29, citing State ex rel.

Jackson v. Official Court Reporter, 8th Dist. Cuyahoga No. 98346, 2012-Ohio-3968, ¶ 3. See

also M.L.B. v. S.L.J., 519 U.S. 102, 116 (1996) (the United States Supreme Court “has not
                                                 4


extended Griffin to the broad array of civil cases” but instead looks to the nature of the right

being litigated), and Hom v. Brennan, 840 F. Supp. 2d 576, 583 (E.D.N.Y.2011) (“While the

Griffin principle has not been confined to cases in which imprisonment is at stake, it has been

limited to cases that are quasi criminal in nature * * * or a small subset of civil cases where a

fundamental interest is at stake * * *.” (Internal citations omitted.)). We are aware of no

authority, and the Stewarts have not directed this Court to any authority, requiring the trial court

to order a transcript prepared at public expense under the circumstances present here. See

App.R. 16(A)(7).

       {¶9}    Accordingly, the Stewarts’ first assignment of error is overruled.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S ADOPTION OF THE MAGISTRATE[’]S DECISION
       WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE[.]

       {¶10} In their second assignment of error, the Stewarts maintain that the trial court’s

adoption of the magistrate’s decision was against the manifest weight of the evidence.

       {¶11} “Civ.R. 53(D)(3)(b)(iii) provides that ‘[a]n objection to a factual finding, whether

or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii), shall be supported

by a transcript of all the evidence submitted to the magistrate relevant to that finding or an

affidavit of that evidence if a transcript is not available.’” Walker v. Lou Restoration, 9th Dist.

Summit No. 26236, 2012-Ohio-4031, ¶ 6. “The duty to provide a transcript or affidavit to the

trial court rests with the person objecting to the magistrate’s decision.” Id., quoting Swartz v.

Swartz, 9th Dist. Medina No. 11CA0057-M, 2011-Ohio-6685, ¶ 8. “Without a transcript of the

hearing, [a] trial court [is] required to accept all of the magistrate’s findings of fact as true and

only review the magistrate’s conclusions of law based upon the accepted findings of fact.”

Walker at ¶ 6, quoting Cuyahoga Falls v. Eslinger, 9th Dist. Summit No. 21951, 2004-Ohio-
                                                  5


4953, ¶ 6. “It follows that [the appellate court] must do the same.” Walker at ¶ 6, quoting

Eslinger at ¶ 6.

        {¶12} Although, as we discussed in response to their first assignment of error, the

Stewarts were not entitled to a transcript at public expense, it was their duty to obtain a transcript

of the magistrate’s hearing or provide to the trial court an affidavit of the evidence, assuming a

transcript was unavailable. See Walker at ¶ 6. Having not provided the transcript or affidavit,

the trial court could only accept as true the magistrate’s factual findings, and we cannot say that

the trial court erred in this respect. See id.

        {¶13} Accordingly, the Stewarts’ second assignment of error is overruled.

                                                 III.

        {¶14} The Stewarts’ assignments of error are overruled. The judgment of the trial court

is affirmed.

                                                                                 Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Medina Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                       6


      Costs taxed to Appellants.




                                           CARLA MOORE
                                           FOR THE COURT



WHITMORE, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

ALDEN and SUSAN STEWART, pro se, Appellants.